Sherwood, J.
The conclusion reached by the trial court as well as that of the St. Louis court of appeals, applied to the facts in evidence the familiar principles heretofore announced by this court in the cases of Valle v. Fleming, 29 Mo. 152; Shroyer v. Nickell, 55 Mo. 264; s. c., 67 Mo. 589; Jones v. Manly, 58 Mo. 559; Huff v. Price, 50 Mo. 228; Evans v. Snyder, 64 Mo. 516. And the payment of taxes on the land bought at the void administration *367sale, falls as clearly within the principle announced in the cases cited, and. entitles the purchaser at such sale to the same measure of equitable relief as for the purchase money itself, since in either instance the heir suing for the land has reaped a similar benefit from the payment. As the defendants filed no motion for a new trial, and have not appealed, we are precluded from giving any opinion on the validity of the administration sale, but we see fit to mention the point here, in order to avoid any misconception of our views.
Eor the foregoing reasons we affirm the judgment.
All concur.